Wyly, J.
This is a controversy for the office of Parish Judge. The suit was brought under section 1419 of the Revised Statutes, which provides that “ Any candidate for either of the offices of clerk of the district court, parish recorder, sheriff, coroner, justice of the peace, and any other parish officer that may be elected by the people, intending to contest an election, shall, within ten darjs after the election, file in the district court for the parish in which the election may have been held a petition setting forth the facts on which he intends to contest the election.”
The court gave judgment for the plaintiff, and the defendant appeals. We think the court erred in not maintaining the exception of the defendant, that the action is barred, because it was not instituted within ten days after the election, as prescribed by the statute.
*306The election was held on second November, 1874, and this suit was not filed till thirtieth day of December following.
Where a statute authorizes an action and prescribes the delay within which it must be instituted, suit must be filed within this delay .or the action, if excepted to, will be dismissed. The act does not fix the period within ten days after the State Returning Board shall have finished the canvass; it says the suit must be brought “within ten days after the election.” Here the suit was not filed until nearly sixty days after the election.
The argument urged to maintain the suit, notwithstanding the exception, would be entitled to great weight if the question' was within the discretion or equity powers of the court, or if the law was ambiguous; but there is no room for construction here; the statute in precise terms limits the period within which such suits shall be instituted; and the court must administer the law as it is, however unwise some of its provisions may appear.
In Deslonde v. Lozano, 22 An. 794, this court held that an action to contest an election for parish officers must be brought within ten days after the date of the election, otherwise the suit will be dismissed. This decision, as well as the express terms of the statute, must dispose of the case at bar.
It is therefore ordered that the judgment herein be annulled, and that this suit be dismissed at plaintiff’s costs in both courts.